But the Court,
(Morsell, J.,
contrd,) at the prayer of Mr. Marbury, for the defendant, instructed the jury, that if they should be satisfied, by the evidence, that the possession of the property did not accompany and follow the deed, it was fraudulent, in law, as to the creditors of the said William Smith, although acknowledged and recorded agreeably to the act.
Cranch, C. J.,
observed, that it did not appear to have been *468the intention of the legislature to make valid against creditors any deed which would be void, as to creditors, by the common law.
A motion for a new trial was made, but was refused at November term, 1838.
Note. On the 7th of July,- 1838, Congress established a Criminal Court for the District of Columbia. Thompson F. Mason, Esq., of Alexandria, was appointed Judge of that Court, and held one session in Alexandria, and one in Washington, but was too ill to hold the December session in Washington, and died on the 21st of December, 1838. James Dunlop, Esq., of Georgetown, was appointed in his place, and sworn in about the 9th of January, 1839.